Citation Nr: 0431174	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-11 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Navy from January 
1962 too January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which denied 
entitlement to a non-service-connected pension.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends he is unable to work due to multiple 
non-service-connected disabilities.  The record reflects that 
the RO has identified the following non-service-connected 
disabilities:  coronary artery disease, status-post stent 
placement, rated 10 percent disabling, and hypertension, 
rated 10 percent disabling.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is " . . . permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct[.]"  38 
U.S.C.A. § 1521 (West 2002).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
provided specific guidance on how a permanent and total 
disability rating for pension purposes should be adjudicated.  
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The Court has held that each 
disability in a claim for pension benefits must be assigned a 
percentage rating, that the RO should discuss the diagnostic 
codes from the VA Schedule of Rating, and that a rating 
decision may not be based on an examination which was 
conducted before all relevant evidence was added.  See 
Roberts, supra.  The instructions provided in Court decisions 
include a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence on this claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the June 2002 rating 
decision that is the subject of this appeal includes 
percentage ratings for the veteran's coronary artery disease 
and his hypertension.  Subsequently, however, the veteran was 
afforded a VA general medical examination in September 2003 
and additional medical records were received; these refer to 
additional disabilities for which percentage ratings have not 
been assigned.  

The Board finds that the evidence of record is insufficient 
for rating the severity of his coronary artery disease and 
hypertension, as well as the other disabilities he has 
reported as contributing to his inability to work.  He has 
reported, and the VA examination report confirmed, that he 
has bilateral plantar fasciitis with heel spurs, 
gastroesophageal reflux disease, degenerative joint disease 
of the hands and feet, residuals of fractures of the left 
clavicle and arm and nose, and advanced gout of the bilateral 
lower extremities.  The RO, however, has not assigned a 
percentage rating for each disability claimed.  See Talley, 
supra; Roberts, supra.  The veteran should therefore be 
scheduled for appropriate VA examination(s), which include an 
opinion as to the affect of his various disabilities on his 
ability to work.  

The veteran submitted VA treatment records directly to the 
Board, after the RO had certified the case to the Board.  
Some of these records are duplicates, but the most recent 
records, dated in March 2004, are not.  They may show that 
the veteran's foot disability has worsened.  These records 
should therefore be considered by the VA examiner(s) as well 
as by the RO in rendering a percentage rating.

The veteran is hereby notified that it is his responsibility 
to report for the VA examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated or 
examined him for his disabilities since 
March 2004.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  The veteran should be afforded 
appropriate medical examinations to 
ascertain (1) the current severity of his 
foot disabilities, including gout, 
degenerative joint disease, plantar 
fasciitis, and heel spurs; (2) the 
current severity of his cardiac 
disabilities, including coronary artery 
disease and hypertension; (3) the current 
severity of any disability of his hands, 
including degenerative joint disease; and 
(4) the current severity of his 
gastroesophageal reflux disease (GERD).  
The examiner(s) should provide an opinion 
as to the impact of the veteran's 
disabilities on his social and industrial 
adaptability. All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be accomplished.  
It is imperative that the examiner(s) 
review the claims folders prior to the 
examination(s).  The examiner(s) should 
report the findings consistent with the 
appropriate regulatory criteria.  The 
examiner(s) should provide supporting 
rationale for any opinion rendered.  

3.  When the foregoing is accomplished, 
the RO should review the veteran's claim, 
and ensure that the medical findings are 
sufficiently complete to evaluate his 
various disabilities under the pertinent 
rating criteria.  Additional development 
should be taken as necessary.  When all 
requested development has been completed, 
the case should be reviewed by the RO and 
a rating decision prepared which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned to each 
disability.  Thereafter, consideration 
should be given to whether the veteran 
meets the objective criteria for the 
assignment of a permanent and total 
rating for pension purposes as set forth 
in 38 U.S.C.A. § 1502(a)(1) (West 2002) 
and 38 C.F.R. § 4.15 (2004).  If he does 
not meet this standard of pension 
eligibility, consideration should then be 
given to the question of whether he 
specifically is unemployable as a result 
of lifetime disability.  See Brown, 
supra.  This requires application of 38 
C.F.R. § 3.321(b)(2) (2004) and 38 C.F.R. 
§ 4.17 (2004).  Consideration should 
include whether the veteran is 
unemployable by reason of disability, 
age, occupational background, or any 
other related factors.  § 3.321(b)(2). 

4.  If any action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

